WRIGHT, J.
A post nuptial voluntary settlement, made by a debtor for his wife and children, is void as to previous creditors, but as to subsequent ones, is valid, the consideration being held good and valuable. But if a conveyance is made for that purpose with a fraudulent design, then it is void as to subsequent creditors also.
A trust created in land for the wife and her children, vests in the children at her death. A conveyance by the trustee of the trust property to their father, in trust for them, is not per se fraudulent, though he is in debt. Nor is such conveyance made in honest execution of a trust, to be avoided by proof that the father when he took the trust was indebted and insolvent. If the trust estate is valid at its inception, no act of the trustee can affect the intei’est of the cestui que trust.
The complainant then agreed that the bill be dismissed.